                                   1

                                   2

                                   3

                                   4
                                                                       UNITED STATES DISTRICT COURT
                                   5
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                                                              SAN JOSE DIVISION
                                   7

                                   8     TIM GOMES, et al.,
                                                                                             Case No. 5:18-cv-04191-EJD
                                   9                    Plaintiffs,
                                  10             v.                                          PRETRIAL ORDER (JURY)
                                  11     SANTA CLARA COUNTY, et al.,                         Re: Dkt. No. 30
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13
                                              The above-entitled action is scheduled for a Trial Setting Conference on August 29, 2019.
                                  14
                                       Based on the parties’ Joint Trial Setting Conference Statement, the court has determined an
                                  15
                                       appearance is unnecessary at this time. Accordingly, the Trial Setting Conference is VACATED
                                  16
                                       and the parties are ordered to comply with the following schedule.
                                  17
                                              IT IS HEREBY ORDERED that the parties the parties shall meet and confer in order to
                                  18
                                       reach an agreement on an ADR process within 10 days of the date of this Order. The parties may
                                  19
                                       choose to participate in the Northern District’s ADR Multi-Option Program or in private ADR.
                                  20
                                       The parties shall file a notice of their chosen ADR process within 14 days of this Order. The
                                  21
                                       parties’ deadline to complete ADR is November 1, 2019. Within one week of completing ADR,
                                  22
                                       the parties shall file a joint status report to update the court on their ADR efforts and whether they
                                  23
                                       believe further ADR will be productive.
                                  24
                                              IT IS FURTHER ORDERED that following schedule shall apply to this case:
                                  25
                                        EVENT                                                           DATE
                                  26

                                  27    Fact Discovery Cutoff                                           November 22, 2019

                                  28
                                                                                         1
                                       Case No.: 5:18-cv-04191-EJD
                                       PRETRIAL ORDER (JURY)
                                   1
                                           Designation of Opening Experts with Reports                    December 20, 2019
                                   2
                                           Designation of Rebuttal Experts with Reports                   January 17, 2020
                                   3

                                   4       Expert Discovery Cutoff                                        February 14, 2020

                                   5       Dispositive Motion Deadline                                    March 20, 2020
                                           (see Section IV and V of Standing Order for Civil Cases)
                                   6
                                           Hearing on Anticipated Dispositive Motion(s)                   9:00 a.m. on May 28, 2020
                                   7

                                   8       Motions in Limine                                              September 10, 2020

                                   9       Joint Final Pretrial Conference Statement and Exchange of      September 17, 2020
                                           Exhibits
                                  10
                                           Voir Dire Questions, Proposed Jury Instructions,               September 21, 2020
                                  11       Oppositions to Motions in Limine and Proposed Jury
                                           Verdict Forms
                                  12
Northern District of California




                                           Final Pretrial Conference                                      11:00 a.m. on October 1, 2020
 United States District Court




                                  13
                                           Trial Exhibits                                                 October 27, 2020
                                  14

                                  15       Jury Selection                                                 9:00 a.m. on November 3, 2020
                                  16
                                           Jury Trial1                                                    November 3, 4, 6, 10, 11, 13, 2020
                                  17
                                           Jury Deliberations                                             November 16-18, 2020
                                  18

                                  19             IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for

                                  20   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial

                                  21   submissions.

                                  22             The court advises the parties that this is the final case schedule. All parties are expected

                                  23
                                       1
                                  24      Jury trials are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                       Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                  25   commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                       confirmed at the Final Pretrial Conference.
                                  26
                                       2
                                         A copy of Judge Davila’s standing order is also available on the court’s website at
                                  27   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                       then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                  28   for Civil Cases.”
                                                                                       2
                                       Case No.: 5:18-cv-04191-EJD
                                       PRETRIAL ORDER (JURY)
                                   1
                                       to comply as directed above. This schedule will not be amended further absent the presentation of
                                   2
                                       good cause necessitating such an amendment.
                                   3
                                              IT IS SO ORDERED.
                                   4
                                       Dated: August 20, 2019                      ______________________________________
                                   5                                                 EDWARD J. DAVILA
                                                                                     United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
                                       Case No.: 5:18-cv-04191-EJD
                                       PRETRIAL ORDER (JURY)
